Exhibit 10.25
FORM OF FLOWERS FOODS, INC.
DEFERRED SHARES AGREEMENT FOR DIRECTORS
(RESULTING FROM ELECTION TO CONVERT RETAINER)
     This AGREEMENT (the “Agreement”) is made as of the 2nd day of January, 2009
(the “Date of Grant”), between FLOWERS FOODS, INC., a Georgia corporation (the
“Company”) and ____________ (the “Grantee”).
     1. Grant of Deferred Shares. Subject to, and upon the terms, conditions and
restrictions set forth in this Agreement and in the Company’s 2001 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Grantee as of the Date of Grant ____________ shares of Deferred Stock (“Deferred
Shares”). The Deferred Shares shall be fully paid and nonassessable and shall be
represented by a certificate registered in the name of the Grantee and issued at
the time of delivery provided below.
     2. Restrictions on Transfer of Deferred Shares. The right to receive
Deferred Shares may not be sold, pledged, exchanged or otherwise encumbered or
disposed of by the Grantee.
     3. Delivery of Deferred Shares. The Deferred Shares shall be delivered to
the Grantee (or the Grantee’s designated Beneficiary, in the event of death) no
later than [thirty (30)] days following the later of the following dates:
     (a) the second anniversary of the Date of Grant so long as the Grantee
remains a Director of the Company (or is on an approved leave of absence) until
said date, or, if earlier, the Grantee’s separation from service as a Director
of the Company as a consequence of termination after a Change in Control or
death or disability; or
     (b) (i) the Grantee’s attainment of a specified age, (ii) a date certain,
or (iii) upon separation from service as a Director of the Company (including
retirement, death or disability), but in each case only if later than said
second anniversary (all as specified in the Election Form signed by Grantee and
Company, a copy of which is attached to this Agreement);
provided, however, that in the case of a Grantee who is a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)), such delivery shall be delayed in any event until the
earlier of (i) the first business day of the seventh month following the date of
the Grantee’s “separation from service” (within the meaning of Section 409A of
the Code) or (ii) the Grantee’s death.
     4. Dividend, Voting and Other Rights. Until delivery of the Deferred Shares
to the Grantee pursuant to Section 3, the Grantee shall have none of the rights
of a shareholder of the Company, except that a notional cash account for the
Grantee shall be credited with an amount equal to any cash dividends paid with
respect to the number of Deferred Shares, which shall be subject to the same
restrictions as the Deferred Shares, and will be distributed in cash, without
interest upon the issuance or delivery of the Deferred Shares. The number of
Deferred Shares to which the Grantee has a right hereunder shall be
appropriately adjusted, however, as

 



--------------------------------------------------------------------------------



 



are any other outstanding Common Shares, or appropriate alternative
consideration for the Deferred Shares shall be substituted, in the event of a
stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or other event referred to in
Section 11 of the Plan.
     5. Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the issuance or delivery
of the Deferred Shares or Common Shares or other securities or cash pursuant to
this Agreement, the Grantee shall pay the tax in cash or make provisions that
are satisfactory to the Company for the payment thereof.
     6. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Deferred Shares or Common Shares or other securities
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law.
     7. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering Employees,
Officers or Directors of the Company, unless and to the extent specifically
required by the terms of said plan.
     8. Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.
     9. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     10. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between this Agreement
and the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. Throughout this
Agreement, the use of the masculine pronoun shall be deemed to include the
feminine pronoun, and the singular shall be deemed to include the plural and the
plural to include the singular, as appropriate.
     11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Georgia.
     12. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to the Grantee. This Agreement and the Plan
shall be administered in a manner consistent with this intent.

2



--------------------------------------------------------------------------------



 



     13. Data Protection. By signing below, the Grantee consents that the
Company may process the Grantee’s personal data, including name, Social Security
number, address and number of Deferred Shares (“Data”) exclusively for the
purpose of performing this Agreement, in particular in connection with the
Deferred Shares awarded to the Grantee. For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.
[Signatures appear on following pages]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

         
 
  FLOWERS FOODS, INC.
 
       
 
  By:    
 
       

 



--------------------------------------------------------------------------------



 



     The undersigned Grantee hereby (i) acknowledges receipt of an executed
original of this Agreement and (ii) accepts the right to receive the shares of
Common Stock or other securities covered hereby, subject to the terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

         
 
       
 
   
 
  Grantee
 
       
 
  Date:    
 
       

2